Title: May 30 1760. Friday.
From: Adams, John
To: 


       Rose early. Several Country Towns, within my observation, have at least a Dozen Taverns and Retailers. Here The Time, the Money, the Health and the Modesty, of most that are young and of many old, are wasted; here Diseases, vicious Habits, Bastards and Legislators, are frequently begotten.
       Nightingale, Hayden, Saunders, J. Spear, N. Spear, Benoni Spear, would vote for any Man for a little Phlip, or a Dram. N. Belcher, John Spear, O. Gay, James Brackett, John Mills, Wm. Veasey &c. voted for T. for other Reasons.
      